Citation Nr: 1418202	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-07 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active duty from January 1966 to May 1969 and from December 1972 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Board finds that there is sufficient evidence of exposure to herbicide agents while serving in Thailand during the Vietnam era.  

2.  The Veteran has a current diagnosis of diabetes mellitus, type II.  

3.  Under VA law, diabetes mellitus, type II is on the presumptive list of diseases associated with herbicide exposure.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, diabetes mellitus, type II was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R §§ 3.159; 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no chronic condition during service, then evidence of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including type II diabetes.  38 C.F.R. § 3.309(e) (2013).

Further, Vietnam-era Veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 28, 1961 and May 7, 1975 may have been exposed to herbicides and may qualify for VA benefits.  This includes U.S. Air Force Veterans who served on Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the base perimeter anytime between February 28, 1961 and May 7, 1975.  

The Veteran is currently diagnosed with diabetes mellitus, type II and is being treated by a private physician.  See e.g. Treatment Notes from Dr. S.R.  Diabetes mellitus, type II is one of the diseases associated with exposure to certain herbicide agents.  See 38 § C.F.R. 3. 309(e).  The Veteran was first diagnosed with diabetes mellitus type in 1993 and has been treated for diabetes since that time.  Therefore, this case turns on whether the Veteran is determined to have been exposed to herbicides in service.  

Initially, the Board notes that the Veteran has not stated that he was stationed in the Republic of Vietnam at any time during his active service.  Thus, the Board will consider whether the evidence of record shows that the Veteran was exposed to herbicides during his period of service in Thailand.  

In this case, the Veteran asserts that he was exposed to herbicides while he was stationed in Ubon RTAF base and seeks entitlement to service connection for diabetes mellitus, as due to in-service herbicide exposure.  The Veteran's DD-214 states that his military occupational specialty was as a weapons mechanic specialist.  The Veteran contends that while he was stationed at Ubon RTAF base he was involved in two primary missions: (1) to bomb Hanoi and (2) to defoliate, bomb and prevent North Vietnamese troops from traversing the Ho Chi Mihn trail.  As a result, his job was to load and arm aircraft for delivery, to include missiles, herbicide defoliants, rockets, bombs, and aircraft cannons.  See March 2011 Statement in Support of Claim.  The Veteran states that as an ordinance loader he was required to get very close to the objects he was loading and that at times his face and nose would come in contact with canisters in order to facilitate loading them in confined spaces.  Further, his other duties included arming and de-arming aircraft in isolated areas of Ubon RTAF base, which included working in and around base perimeters, including defoliated jungle.  Id. 

Further, in support of his claim the Veteran submitted an article from the Long Island City Press from August 1967 stating that he was stationed at the Ubon RTAF base and participated on a raid of the biggest base in North Vietnam.  This article supports the Veteran's contention that he was stationed at Ubon RTAF base in 1967.  

As a part of the RO's development of the Veteran's claim, the RO reviewed a memorandum inventory of herbicide operations in Thailand, the VA Compensation and Pension (C&P) Policy Staff.  In the statement, the C&P stated that they had reviewed a listing of herbicide use and test sites outside of Vietnam provided by the DoD.  Regarding Thailand service, the DoD list showed extensive testing of herbicides was conducted in Thailand from 2 April through 8 September 1964.  The only specific location identified was the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand, which was not where the Veteran was stationed.  In addition, there was no record of tactical herbicide storage in Thailand.  The C&P also noted that no aerial spraying of herbicides occurred in Thailand.  Further, C&P notes that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Therefore, since there is no evidence that Agent Orange was stored in Thailand, it is unlikely any of the items the Veteran loaded onto planes were, in fact, Agent Orange. 

However, this memorandum does state that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  C&P has indicated that herbicide exposure should be acknowledged on a facts found if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  The Veteran's MOS does not show that he was a security policeman, a security patrol dog handler, a member of a security police squadron; however, he does provide credible written statements that he was often on the perimeter of the Ubon RTAF base to arm and de-arm aircraft on isolated areas of the base.  This is not patently inconsistent with his MOS.

Despite there being no clear evidence of herbicide exposure due to the Veteran's Thailand service shown in the record, the Board finds that the Veteran has presented credible evidence through personal statements that his duties required him to be on the perimeter of the base.  Therefore, it appears that the Veteran likely performed his duties or otherwise served near the base perimeter at Ubon RTAF base.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that he was exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

In consideration of the foregoing, the Board finds that the Veteran has diabetes mellitus type II that is attributable to his active military service.  Thus, service connection is warranted for diabetes mellitus.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Duties to Assist and Notify 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to service connection for diabetes mellitus, type II is granted.  



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


